DETAILED ACTION
Election/Restrictions
The amendment filed on February 23, 2022 amending the claims to change the subject matter from a particle having an etched surface to a particle having a hybrid coating has the effect of canceling all claims drawn to an elected invention and presenting only claims drawn to a non-elected invention; therefore, the amendment is  deemed is non-responsive (MPEP § 821.03) and has not been entered.  
Since applicant has received an action on the merits for the originally presented invention, that is, a particle having an etched surface,  this invention has been constructively elected by original presentation for prosecution on the merits.  Newly amended claims are directed to a hybrid coating, which is an invention that is independent or distinct from the invention originally claimed for the following reasons: the etch surface is formed by etching while the hybrid coating is formed by coating which is a patentably different material and patentably distinct process from an etched surface and an etching process.  Accordingly, claims 16-26 as presently presented are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

WARNING:  Claim Rejections - 35 USC § 112
Applicant is hereby advised that the claims as presented in the amendment filed February 23, 2022 are new matter.  The originally filed specification provides NO support for a hybrid coating comprising an organic component AND one of an inorganic metal oxide, a magnetic metal oxide, a polymer, or a combinations thereof.  The only hybrid coating over the core is “hybrid metal oxide” which comprises an inorganic metal oxide and an organic component, which is NOT a polymeric material (See instant specification, para. 0045).  As described in the original specification, the hybrid metal oxide coating over the core may further be coated with a polymer; however, that further coating description does not provide support for a hybrid coating of an inorganic material and a polymeric component (or any other component) because the polymer coating is present in a separate coating layer.  

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 3, 2022